
	

114 HR 198 IH: Multimodal Opportunities Via Enhanced Freight Act of 2015
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 198
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2015
			Mr. Sires introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend titles 23 and 49, United States Code, to establish national policies and programs to
			 strengthen freight-related infrastructure, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Multimodal Opportunities Via Enhanced Freight Act of 2015 or the MOVE Freight Act of 2015.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—National and State Freight Policy and Planning
					Sec. 101. National freight policy.
					Sec. 102. State freight plans.
					Title II—National Freight Infrastructure Investment 
					Sec. 201. National freight infrastructure investment grants.
			2.FindingsCongress finds the following:
			(1)The rapid and cost efficient movement of goods throughout the United States supply chain, and
			 particularly through United States trade gateways and corridors, is vital
			 to securing the Nation’s economic future and maintaining the Nation’s
			 competitiveness in world markets.
			(2)More than $16 trillion worth of freight was moved in the United States in 2010, accounting for $13
			 trillion in domestic shipments and $3 trillion in international exports
			 and imports.
			(3)Freight is forecasted to grow, with indicators showing that United States shipments will more than
			 double between 2010 and 2040 to roughly $39.5 trillion annually, with an
			 estimated $10.3 trillion worth of goods using multiple modes of
			 transportation each year.
			(4)By 2020, the Nation’s projected surface transportation infrastructure deficiencies are expected to
			 cost the national economy cumulatively almost $900 billion in gross
			 domestic product, rising to $2.7 billion through 2040.
			(5)It is the responsibility of the Federal Government to support business by helping to ensure
			 multimodal freight networks that will provide reliable, efficient, and
			 safe transportation, allowing cost-effective transport of goods to markets
			 near and far.
			(6)A national campaign of strategic investment to expand capacity and increase efficiency can
			 circumvent the projected loss in United States productivity and decline in
			 global competitiveness.
			(7)In establishing national policies and programs to strengthen freight-related infrastructure, the
			 President, Federal officials, and other relevant stakeholders should
			 consider the critical importance of freight to United States businesses
			 and global economic competitiveness.
			(8)Under the Constitution, it is the role of the Federal Government to protect and promote commerce
			 with foreign nations and among the States through all reasonable means,
			 including through investment in goods movement infrastructure.
			INational and State Freight Policy and Planning
			101.National freight policy
				(a)National freight network definedSection 101(a) of title 23, United States Code, is amended—
					(1)by redesignating paragraphs (15) through (34) as paragraphs (16) through (35), respectively; and
					(2)by inserting after paragraph (14) the following:
						
							(15)National freight networkThe term national freight network means a network composed of highways, railways, navigable waterways, seaports, airports, freight
			 intermodal connectors, and aerotropolis transportation systems most
			 critical to the multimodal movement of freight..
					(b)Establishment and designation of national freight networkSubsections (c) and (d) of section 167 of title 23, United States Code, are amended to read as
			 follows:
					
						(c)Establishment of national freight network
							(1)In generalThe Secretary shall establish a national freight network in accordance with this section to assist
			 States in strategically directing resources toward improved system
			 performance for efficient movement of freight—
								(A)on highways (including highways on the national highway system), railways, navigable waterways,
			 freight intermodal connectors, and aerotropolis transportation systems;
			 and
								(B)into and out of inland ports, seaports, and airports.
								(2)Network componentsThe national freight network shall consist of multimodal transportation infrastructure, including—
								(A)the primary freight network, as designated by the Secretary under subsection (d) (referred to in
			 this section as the primary freight network) as the network composed of highways, railways, navigable waterways, seaports, airports, freight
			 intermodal connectors, and aerotropolis transportation systems most
			 critical to the multimodal movement of freight;
								(B)the portions of the Interstate System not designated as part of the primary freight network; and
								(C)critical rural freight corridors established under subsection (e).
								(d)Designation of primary freight network
							(1)Initial designation of primary freight network
								(A)DesignationNot later than 1 year after the date of enactment of this section, the Secretary shall designate a
			 multimodal primary freight network—
									(i)based on an inventory of national freight volume conducted by the Secretary, in consultation with
			 stakeholders, including system users, transport providers, and States; and
									(ii)that shall be comprised of—
										(I)not more than 27,000 miles of existing major freight corridors that are most critical;
										(II)critical rail corridors;
										(III)critical intermodal connections; and
										(IV)critical inland port, seaport, and airport infrastructure, at the discretion of the Secretary.
										(B)Factors for designationIn designating the primary freight network, the Secretary shall consider—
									(i)the generation of national economic benefits, including job creation, expanded business
			 opportunities, and benefits to the gross domestic product;
									(ii)the origins and destinations of freight movement in the United States;
									(iii)the total freight tonnage and value of freight moved;
									(iv)the percentage of annual average daily traffic;
									(v)land and maritime ports of entry;
									(vi)access to energy exploration, development, installation, or production areas;
									(vii)population centers; and
									(viii)network connectivity.
									(2)Additional miles on multimodal primary freight networkIn addition to the miles of existing major freight corridors initially designated under paragraph
			 (1), the Secretary may increase the number of miles designated as part of
			 the primary freight network by not more than 3,000 additional miles of
			 freight corridors (which may include existing or planned corridors)
			 critical to future efficient movement of goods on the primary freight
			 network.
							(3)Redesignation of primary freight networkEffective beginning 10 years after the designation of the primary freight network and every 10
			 years thereafter, using the designation factors described in paragraph
			 (1), the Secretary shall redesignate the primary freight network
			 (including additional mileage described in paragraph (2))..
				102.State freight plansSection 1118(a) of MAP–21 (23 U.S.C. 167 note; 126 Stat. 473) is amended—
				(1)by striking encourage and inserting require; and
				(2)by adding at the end the following: Each State shall coordinate with neighboring States to ensure multistate network continuity and
			 connectivity..
				IINational Freight Infrastructure Investment 
			201.National freight infrastructure investment grants
				(a)Establishment of ProgramChapter 55 of title 49, United States Code, is amended by adding at the end the following:
					
						IIIFinancial Assistance
							5581.National freight infrastructure investment grants
								(a)Establishment of ProgramThe Secretary of Transportation shall establish a competitive grant program to provide financial
			 assistance for capital investments that improve the efficiency of the
			 national transportation system to move freight.
								(b)Eligible ProjectsAn applicant is eligible for a grant under this section for—
									(1)a port development or improvement project;
									(2)a multimodal terminal facility project;
									(3)a land port of entry project;
									(4)a freight rail improvement or capacity expansion project;
									(5)an intelligent transportation system project primarily for freight benefit that reduces congestion
			 or improves safety;
									(6)a project that improves access to a port or terminal facility;
									(7)an aerotropolis system, which for purposes of this section is a planned and coordinated multimodal
			 freight and passenger transportation network that, as determined by the
			 Secretary, provides efficient, cost-effective, sustainable, and intermodal
			 connectivity to a defined region of economic significance centered around
			 a major airport; or
									(8)planning, preparation, or design of any project described in this subsection.
									(c)Project Selection CriteriaIn determining whether to award a grant to an eligible applicant under this section, the Secretary
			 shall consider the extent to which the project—
									(1)supports the objectives of the national freight strategic plan developed under section 167(f) of
			 title 23;
									(2)leverages Federal investment by encouraging non-Federal contributions to the project, including
			 contributions from public-private partnerships;
									(3)improves the mobility of goods and commodities;
									(4)incorporates new and innovative technologies, including freight-related intelligent transportation
			 systems;
									(5)improves energy efficiency or reduces greenhouse gas emissions;
									(6)helps maintain or protect the environment, including reducing air and water pollution;
									(7)reduces congestion;
									(8)improves the condition of the freight infrastructure, including bringing it into a state of good
			 repair;
									(9)improves safety, including reducing transportation accidents, injuries, and fatalities;
									(10)demonstrates that the proposed project cannot be readily and efficiently realized without Federal
			 support and participation; and
									(11)enhances national or regional economic development, growth, and competitiveness.
									(d)Letters of Intent
									(1)IssuanceThe Secretary may issue a letter of intent to an applicant announcing an intention to obligate, for
			 a major capital project under this subsection, an amount from future
			 available budget authority specified in law that is not more than the
			 amount stipulated as the financial participation of the Secretary in the
			 project.
									(2)Notice to CongressAt least 30 days before issuing a letter under paragraph (1), the Secretary shall notify in writing
			 the Committee on Commerce, Science, and Transportation of the Senate and
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives of the proposed letter or agreement. The Secretary shall
			 include with the notification a copy of the proposed letter or agreement,
			 the criteria used under subsection (c) for selecting the project for a
			 grant award, and a description of how the project meets such criteria.
									(3)LimitationAn obligation or administrative commitment may be made only when amounts are made available. The
			 letter of intent shall state that the contingent commitment is not an
			 obligation of the Federal Government, and is subject to the availability
			 of funds under Federal law and to Federal laws in force or enacted after
			 the date of the contingent commitment.
									(e)Federal Share of Net Project Cost
									(1)Estimate of net project costBased on engineering studies, studies of economic feasibility, and information on the expected use
			 of equipment or facilities, the Secretary shall estimate the net project
			 cost.
									(2)Federal shareThe Federal share of a grant for the project shall not exceed 80 percent of the project net capital
			 cost.
									(3)PriorityThe Secretary shall give priority in allocating future obligations and contingent commitments to
			 incur obligations to grant requests seeking a lower Federal share of the
			 project net capital cost.
									(f)Cooperative agreements
									(1)In generalAn applicant may enter into an agreement with any public, private, or nonprofit entity to
			 cooperatively implement any project funded with a grant under this
			 subchapter.
									(2)Forms of participationParticipation by an entity under paragraph (1) may consist of—
										(A)ownership or operation of any land, facility, vehicle, or other physical asset associated with the
			 project;
										(B)cost sharing of any project expense or non-Federal share of the project cost, including in-kind
			 contributions;
										(C)carrying out administration, construction management, project management, project operation, or any
			 other management or operational duty associated with the project; and
										(D)any other form of participation approved by the Secretary.
										(g)Oversight Program
									(1)Establishment
										(A)In generalThe Secretary shall establish an oversight program to monitor the effective and efficient use of
			 funds authorized to carry out this section.
										(B)Minimum requirementAt a minimum, the program shall be responsive to all areas relating to financial integrity and
			 project delivery.
										(2)Financial integrity
										(A)Financial management systemsThe Secretary shall perform annual reviews that address elements of the applicant’s financial
			 management systems that affect projects approved under subsection (a).
										(B)Project costsThe Secretary shall develop minimum standards for estimating project costs and shall periodically
			 evaluate the practices of applicants for estimating project costs,
			 awarding contracts, and reducing project costs.
										(3)Project deliveryThe Secretary shall perform annual reviews that address elements of the project delivery system of
			 an applicant, which elements include one or more activities that are
			 involved in the life cycle of a project from conception to completion of
			 the project.
									(4)Responsibility of the applicants
										(A)In generalEach applicant shall submit to the Secretary for approval such plans, specifications, and estimates
			 for each proposed project as the Secretary may require.
										(B)Applicant subrecipientsThe applicant shall be responsible for determining that a subrecipient of Federal funds under this
			 section has—
											(i)adequate project delivery systems for projects approved under this section; and
											(ii)sufficient accounting controls to properly manage such Federal funds.
											(C)Periodic reviewThe Secretary shall periodically review the monitoring of subrecipients by the applicant.
										(5)Specific oversight responsibilitiesNothing in this section shall affect or discharge any oversight responsibility of the Secretary
			 specifically provided for under this title or other Federal law.
									(h)Major Projects
									(1)In generalA recipient of a grant for a project under this section with an estimated total cost of
			 $500,000,000 or more, and a recipient for such other projects as may be
			 identified by the Secretary, shall submit to the Secretary for each
			 project—
										(A)a project management plan; and
										(B)an annual financial plan.
										(2)Project management planA project management plan shall document—
										(A)the procedures and processes that are in effect to provide timely information to the project
			 decisionmakers to effectively manage the scope, costs, schedules, quality
			 of, and the Federal requirements applicable to, the project; and
										(B)the role of the agency leadership and management team in the delivery of the project.
										(3)Financial planA financial plan shall—
										(A)be based on detailed estimates of the cost to complete the project; and
										(B)provide for the annual submission of updates to the Secretary that are based on reasonable
			 assumptions, as determined by the Secretary, of future increases in the
			 cost to complete the project.
										(i)Other projectsA recipient of Federal financial assistance for a project under this section with an estimated
			 total cost of $100,000,000 or more that is not covered by subsection (h)
			 shall prepare an annual financial plan. Annual financial plans prepared
			 under this subsection shall be made available to the Secretary for review
			 upon the request of the Secretary.
								(j)Other terms and conditionsThe Secretary shall determine what additional grant terms and conditions are necessary and
			 appropriate to meet the requirements of this section.
								(k)RegulationsNot later than 1 year after the date of enactment of this section, the Secretary shall prescribe
			 regulations to implement this section.
								(l)Applicant definedIn this section, the term applicant includes a State, a political subdivision of a State, government-sponsored authorities and
			 corporations, and the District of Columbia.
								(m)Secretarial oversight
									(1)Construction oversightThe Secretary may use no more than 1 percent of amounts made available in a fiscal year for capital
			 projects under this section to enter into contracts to oversee the
			 construction of such projects.
									(2)Compliance reviews and auditsThe Secretary may use amounts available under paragraph (1) to make contracts for safety,
			 procurement, management, and financial compliance reviews and audits of a
			 recipient of amounts under paragraph (1).
									(3)Federal costsThe Federal Government shall pay the entire cost of carrying out a contract under this subsection..
				(b)Conforming AmendmentThe analysis for chapter 55 of title 49, United States Code, is amended by adding at the end the
			 following:
					
						
							Subchapter III—Financial Assistance
							5581. National freight infrastructure investment grants..
				
